


Exhibit 10.30

 

[g358082ksi001.jpg]

 

  815 Chestnut Street · North Andover, MA · 01845-6098 · Tel. (978) 688-1811

 

December 15, 2009

 

Mr. Gregory Michaud

585 South Bradford Street


N. ANDOVER, MA  01845

 

Dear Greg:

 

In connection with the termination of your employment with Watts Water
Technologies, Inc.  (the “Company”) on December 1, 2009, you are eligible to
receive the listed severance benefit described in the “Description of Severance
Benefit” attached to this letter agreement as Attachment A if you sign and
return this letter agreement to Kenneth R. Lepage by January 5, 2009 and it
becomes binding between you and the Company.  By signing and returning this
letter agreement and not revoking your acceptance, you will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 3.  Therefore, you are advised to
consult with an attorney before signing this letter agreement and you have been
given more than twenty-one (21) days to do so.  If you sign this letter
agreement, you may change your mind and revoke your agreement during the seven
(7) day period after you have signed it.  If you do not so revoke, this letter
agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by January 5, 2009 or
if you timely revoke your acceptance in writing, you will not receive any
severance benefits from the Company.  You will, however, receive payment on your
Termination Date (as defined below) for any wages and unused vacation time
accrued through the Termination Date (as defined below).  Also, regardless of
signing this letter agreement, you may elect to continue receiving group
sponsored health insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161
et seq.  You shall pay all premium costs for “COBRA” on a monthly basis for as
long as, and to the extent that, you remain eligible for COBRA continuation. 
You should consult the COBRA materials to be provided by the Company for details
regarding these benefits.  All other benefits, including life insurance and
long-term disability insurance, will cease upon your Termination Date.

 

You currently have vested stock options for purchase of 11,250 shares under the
Company’s 2004 Stock Incentive Plan. Pursuant to the Company’s 2004 Stock
Incentive Plan, you will have six (6) months from your Termination Date to
exercise the options that were issued under the 2004 Stock Incentive Plan and
that are vested as of your Termination Date. All unvested stock options will be
cancelled and all unvested shares of restricted stock will be forfeited to the
Company on the Termination Date.

 

Pursuant to the terms of the Management Stock Purchase Plan, your non-vested
restricted stock units (RSUs) will be cancelled on the Termination Date and you
will receive a cash

 

--------------------------------------------------------------------------------


 

payment equal to the number of such non-vested RSUs multiplied by the lesser of
(a) 67% of the fair market value of the Company’s Class A Common Stock on the
date the RSUs were purchased plus simple interest per annum on such amount at
the one-year U.S. Treasury Bill rate (as published in the Wall Street Journal)
in effect on the purchase date and each anniversary thereof, or (b) the fair
market value of the Class A Common Stock on the Termination Date. Your vested
RSUs will be converted to shares of the Company’s Class A Common Stock and
issued to you. As a result of the American Jobs Creation Act of 2004, because
you are an officer of the Company, the distribution of this cash payment for any
unvested RSUs and the issuance of the shares underlying your vested RSUs cannot
be made until at least six months after the Termination Date.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

 

1.               Termination Date — Your effective date of termination from the
Company was December 1, 2009 (the “Termination Date”).

 

2.               Description of Severance Benefit — The severance benefit paid
to you if you timely sign and return this letter agreement and do not revoke
your acceptance are described in the “Description of Severance Benefit” attached
as Attachment A (the “severance benefit”).  In connection with the severance
benefit provided to you pursuant to this letter agreement, the Company shall
withhold and remit to the tax authorities the amounts required under applicable
law, and you shall be responsible for all applicable taxes with respect to such
severance benefits under applicable law.  You acknowledge that you are not
relying upon advice or representation of the Company with respect to the tax
treatment of any of the severance benefits set forth in Attachment A.

 

3.               Release — In consideration of the payment of the severance
benefit, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge the Company and its respective, officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities), and all employee benefit plans
and plan fiduciaries (collectively, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against the Released Parties,
including, but not limited to, any and all claims arising out of your employment
with and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and

 

--------------------------------------------------------------------------------


 

Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et. seq., Section 806 of
the Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., Executive Order 11246, and
Executive Order 11141, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the
Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts
Labor and Industries Act, M.G.L. c. 149, §1 et seq., the Massachusetts Privacy
Act, M.G.L. c. 214, § 1B, the Massachusetts Maternity Leave Act, M.G.L. c. 149,
§ 105D, and the Massachusetts Small Necessities Leave Act, M.G.L. c. 149, § 52D,
all as amended; all common law claims including, but not limited to, actions in
tort, defamation and breach of contract; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options; and any claim or damage arising out of
your employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this letter agreement; (a) prevents you from filing, cooperating with or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that you acknowledge that you may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding); or (b) waives any rights you have to receive your accrued benefits
under the Company’s Pension Plan in accordance with its respective terms.

 

4.               Non-Disclosure and Confidential Information — You agree that
you will keep confidential all non-public information concerning the Company or
any of the Released Parties that you acquired during the course of your
employment with the Company and all developments and inventions.  You further
agree to comply with any obligations regarding confidential information,
non-solicitation, non-competition and inventions set forth in any agreements
previously entered into by you with the Company or its predecessors. Such
provisions and obligations shall remain in effect notwithstanding this letter
agreement and the ending of your employment.  You acknowledge that during the
course of your employment with the Company you have acquired knowledge of,
and/or had access to, trade secrets, confidential and proprietary information of
the Company and of third parties which is subject to confidentiality and other
agreements by and between the Company and those third parties (“Confidential
Information”).  Such Confidential Information, includes, but is not limited to:
financial and pricing information; business, research, and new product plans and
strategies; patent applications and invention disclosures; yields, designs,
efficiencies, and capacities of production methods, processes, facilities and
systems at the Company and its contractors; customer and vendor lists, key
contacts, habits, and product and purchasing plans; marketing information, plans
and strategies;

 

--------------------------------------------------------------------------------


 

existing and anticipated agreements with customers, vendors, and other third
parties; product design and related information; information regarding Company
employees, their projects, and their salaries, benefits and other personnel
information.  You agree that you will not use or disclose to others any
Confidential Information.

 

5.               Return of Company Property — You confirm that you have returned
to the Company in good working order all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones and pagers), Company
identification, Company proprietary and confidential information and any other
Company -owned property in your possession or control and have left intact all
electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

6.               Business Expenses and Compensation — You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company and that no other compensation is owed to you.

 

7.               Cooperation - You agree to make yourself available upon
reasonable notice from the Company or its attorneys to provide testimony as a
witness through declarations, affidavits, depositions or at a hearing or trial,
and to work with the Company in preparation for such event, and to cooperate
with any other reasonable request by the Company in connection with the
investigation, defense or prosecution of any mediation, arbitration,
administrative hearing, or lawsuit to which the Company is a party, currently
pending or filed after the Termination Date.  If the Company so requests your
cooperation in connection with any legal matter then the Company agrees to pay
for any reasonable out-of-pocket expenses, such as economy class airfare or
lodging, that you incur in connection with assisting the Company, provided you
notify the Company in advance of what your reasonable expenses are expected to
be and receive prior written approval from the Company for such expenses.

 

8.               Non-Disparagement — To the extent permitted by law, you
understand and agree that as a condition for payment to you of the severance
benefits, you shall not make any false, disparaging or derogatory statements in
public or private to any person, entity or media outlet regarding the Company or
the Released Parties, or about the Company’s or the Released Parties business
affairs, practices, products, services, and financial condition.

 

--------------------------------------------------------------------------------


 

9.               Non-Solicitation of Employees - You agree that for a period of
twelve (12) months following the termination of your employment with the Company
you shall not directly or indirectly, personally or through others, solicit or
attempt to solicit (on your own behalf or on behalf of any other person or
entity) the employment or termination of any employee or consultant of the
Company or any of the Company’s parents, subsidiaries, or affiliates.  This
provision shall not apply to employees of the Company or of the Company’s
parents, subsidiaries, or affiliates that have been terminated for a period of
six months or longer.

 

10.         Amendment — This letter agreement shall be binding upon the parties
and may not be abandoned, supplemented, changed or modified in any manner,
orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the parties
hereto.  This letter agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators.

 

11.         Waiver of Rights — No delay or omission by the Company in exercising
any right under this letter agreement shall operate as a waiver of that or any
other right.  A waiver or consent given by the Company on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.

 

12.         Enforcement and Consequences of Breach - You agree that if you
assert any claim against the Company or any of the other Released Parties in
violation of the foregoing Release, or otherwise breach any provision of this
Release Agreement, then the Company shall be entitled to recover from me damages
flowing from such breach, you will not be entitled to any of the severance
benefits, and you will be liable for the costs and attorneys’ fees that the
Company and other Released Parties incur in any action arising as a result of
your breach, to the maximum extent permitted by law.  However, nothing in this
letter Agreement will interfere with your right to challenge the enforceability
of this letter agreement’s release of claims under the ADEA, and you shall not
be required to tender back payments made to you nor will you be liable for the
costs and attorneys’ fees that the Company and other Released Parties incur in
connection with a challenge by you of the foregoing release of claims under the
ADEA.

 

13.         Validity — Should any provision of this letter agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

 

--------------------------------------------------------------------------------


 

14.         Confidentiality — To the extent permitted by law, you understand and
agree that the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you, your agents and your representatives and none
of the above shall be disclosed except to the extent required by federal or
state law or as otherwise agreed to in writing by an authorized agent of the
Company.

 

15.         Nature of Agreement — You understand and agree that this letter
agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

16.         Acknowledgments — You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, including Attachment A,
and that the Company advised you in writing to consult with an attorney of your
own choosing prior to signing this letter agreement.  You understand that you
may revoke this letter agreement for a period of seven (7) days after you sign
it, and that this letter agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period.  You understand and
agree that by entering into this letter agreement you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act (“ADEA”).  You understand
and agree that such waiver and release of claims under the ADEA does not apply
to any rights or claims that may arise under the ADEA after the date of
execution of this letter agreement, and that nothing in this letter agreement
prohibits you from challenging the validity of this letter agreement’s waiver
and release of claims under the ADEA.  You also understand and agree that you
have received consideration beyond that to which you were previously entitled.

 

17.         Voluntary Assent — You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You state and represent that you
have had an opportunity to discuss fully and review the terms of this letter
agreement, including Attachment A, with an attorney.  You further state and
represent that you have carefully read this letter agreement, including
Attachment A, understand the contents herein, freely and voluntarily assent to
all of the terms and conditions hereof, and sign your name of your own free act.

 

18.         Applicable Law and Consent to Jurisdiction — This letter agreement
shall be interpreted and construed by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws provisions.  You hereby
irrevocably submit to and acknowledge and recognize the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in the Commonwealth of Massachusetts (which courts, for purposes of this
letter

 

--------------------------------------------------------------------------------


 

agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this letter
agreement or the subject matter hereof.

 

19.         Entire Agreement — This letter agreement, including Attachment A,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your severance benefits and the settlement of
claims against the Company, except as provided in Paragraph 4 above, and cancels
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith.

 

If you have any questions about the matters covered in this letter agreement,
please call Kenneth R. Lepage at 978-689-6234.

 

Very truly yours,

 

Watts Water Technologies, Inc.

 

 

By:

/s/ Patrick S. O’Keefe

 

 

Name:

Patrick S. O’Keefe

 

 

Title:

Chief Executive Officer

 

 

I hereby agree to the terms and conditions set forth above and in Attachment A. 
I have been given at least twenty-one (21) days to consider this letter
agreement (including Attachment A) and I have chosen to execute this on the date
below.  I have been advised to consult an attorney before signing this letter
agreement.  I acknowledge that I have not relied on any representation or
statement other than those contained in this letter agreement.  I intend that
this letter agreement will become a binding agreement between the Company and me
if I do not revoke my acceptance in seven (7) days.

 

 

/s/ Gregory Michaud

 

12/16/09

Gregory Michaud

 

Date

 

 

 

To be returned by January 5, 2009

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SEVERANCE BENEFIT

 

1.          The Company will pay you $217,000, representing twelve (12) months
of your base salary, and $108,500, representing a discretionary bonus for 2009
as determined by the Company, less all applicable taxes and withholdings (the
“Severance Pay”).  This Severance Pay will be paid in one lump sum in accordance
with the Company’s normal payroll practices, but in no event earlier than the
eighth (8th) day after execution, timely return, and non-revocation of this
letter agreement.

 

2.          Effective as of the Termination Date, if you elect to continue
receiving group health coverage pursuant to the federal “COBRA” law, 29 U.S.C. §
1161 et seq., for the period of time equivalent to the number of months of
severance you are being paid as referenced in paragraph 1 above, the Company
shall pay the full share of the COBRA premium costs associated with the medical
and dental coverage you have elected.  The remaining balance of any premium
costs, and all premium costs after the period of time equivalent to the number
of months of severance you are being paid as referenced in paragraph 1 above,
shall be paid by you on a monthly basis for as long as, and to the extent that,
you remain eligible for COBRA continuation.  You should consult the COBRA
materials to be provided by the Company for details regarding these benefits.

 

3.          The Company will provide you with six months of Career Transition
Services through Lee Hecht Harrison (LHH) should you choose to participate in
these outplacement assistance services.  The use of the outplacement services
must occur within the ninety (90) days following your Termination Date.  The
cost of these outplacement services will be paid by the Company directly to LHH
in accordance with the terms of the Company’s agreement with LHH.

 

--------------------------------------------------------------------------------
